ELD-045                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 11-3034
                                    _____________

                                  SHAWN WRIGHT,
                                       Appellant

                                           v.

                 JIM LIGUORI; LIGUORI MORRIS AND YIENGST;
                  WACHOVIA BANK NATIONAL ASSOCIATION
                     ____________________________________

                      Appeal from the United States District Court
                               for the District of Delaware
                             (D.C. Civil No. 1-08-cv-00099)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 15, 2011

            Before: RENDELL, FUENTES and VANASKIE Circuit Judges

                          (Opinion filed: September 23, 2011)
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      Shawn Wright appeals from an order of the United States District Court for the

District of Delaware, which dismissed his complaint. Because no substantial question is

raised by the appeal, we will summarily affirm the District Court’s judgment.
       Wright filed a complaint in the District Court, naming as defendants James E.

Liguori (an attorney he had previously hired); the law firm of Liguori, Morris and Yingst;

and Wachovia Bank, N.A. (“Wachovia”). Wright complained of attorney Liguori’s

actions and Wachovia’s actions in connection with the seizure of several of his bank

accounts at Wachovia. The District Court construed the complaint as raising legal

malpractice claims against Liguori and his firm, and negligence claims against Wachovia.

On September 30, 2009, the District Court granted Liguori’s motion to dismiss, and

dismissed Liguori and his firm from the action because the Court lacked subject matter

jurisdiction, as diversity of citizenship was lacking. In the same order, the District Court

denied Wachovia’s motion to dismiss, and denied Wright’s motion for default judgment

against Wachovia.

       Wachovia filed a motion for summary judgment on June 17, 2010, arguing that

Wright’s claims were time-barred, and, alternatively, that his negligence claims failed as

a matter of law. Wright filed an answering brief, arguing that his claims against

Wachovia were brought pursuant to the Right to Financial Privacy Act, 12 U.S.C. § 3401

et seq. (“RFPA”). Wright argued that Wachovia violated that act when it disclosed his

financial records, permitted the Drug Enforcement Administration to seize his accounts,

and failed to inform Wright that warrants had been issued for his accounts. Wright later

filed a motion to amend his complaint to add the RFPA claim. Wachovia objected to

Wright introducing a new cause of action so late in the litigation, but argued that even if

he were allowed to add the cause of action, it was without merit. Wachovia noted that it
                                              2
had disclosed Wright’s financial information in response to search and seizure warrants

issued to Detective Donald Pope of the Delaware State Police by the Superior Court,

New Castle County, State of Delaware. Wachovia argued that summary judgment was

warranted as the RFPA does not apply to information disclosed to state or local (as

opposed to federal) government authorities. Wachovia also argued that Wright’s

negligence claims were time-barred and not subject to equitable tolling.

      The District Court assumed, without deciding, that Wright’s claims were not time-

barred. The District Court noted that it may have been mistaken in characterizing

Wright’s complaint as raising state-law negligence claims, as Wright did not make any

argument that he was asserting such claims against Wachovia. The Court noted that to

the extent Wright was attempting to raise such claims, they would be dismissed because

Wright had failed to make a showing necessary to support a prima facie case of

negligence against Wachovia. The Court agreed with Wachovia that claims under the

RFPA would be without merit, as both of the warrants that Wright asserted as the bases

for his RFPA claims were issued to a Delaware state law enforcement officer by a

Delaware state court. The Court therefore denied Wright leave to amend his complaint to

add claims under the RFPA.

      We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review of a district court’s decision to grant summary judgment. Barefoot

Architect, Inc. v. Bunge, 632 F.3d 822, 826 (3d Cir. 2011). Summary judgment is proper

where, viewing the evidence in the light most favorable to the nonmoving party and
                                            3
drawing all inferences in favor of that party, there is no genuine dispute as to any material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Kaucher v. Cnty. of Bucks, 455 F.3d 418, 422-23 (3d Cir. 2006).1

       We agree with the District Court that even if Wright’s claims are considered

timely, they fail as a matter of law. As the Court noted, the RFPA provides that “no

Government authority may have access to or obtain copies of, or the information

contained in the financial records of any customer from a financial institution . . .” unless

certain procedural and legal requirements are met. 12 U.S.C.§ 3402. But RFPA limits

the definition of “Government authority” to “any agency or department of the United

States, or any officer, employee, or agent thereof.” 12 U.S.C. § 3401(3). See also,

e.g.,Young v. U.S. Dep’t of Justice, 882 F.2d 633, 636 (2d Cir. 1989) (describing limited

definition of “government authority” for purposes of RFPA). As the information here

was provided to a state official, the RFPA does not apply.

       To the extent Wright is attempting to raise a negligence claim,2 we agree with the

District Court that Wright failed to explain what duty Wachovia owed him, how that duty



1
 To the extent Wright challenges the September 30, 2009 decision granting Liguori’s
motion to dismiss, we also exercise plenary review of that decision. Barefoot Architect,
632 F.3d at 826. We find no error in the District Court’s determination that diversity
citizenship was lacking between Wright, Liguori, and Liguori’s firm.
2
   In his response to this Court’s letter advising of possible summary action, it appears
that Wright is still insisting that his claims are grounded in the RFPA. Wright also argues
that the District Court erred in dismissing such claims with prejudice, as he could have
filed them elsewhere. However, as explained, the RFPA does not apply to Wright’s
                                              4
was breached, and how that breach was the proximate cause of Wright’s damages. See

New Haverford P’ship v. Stroot, 772 A.2d 792, 798 (Del. Super. Ct. 2001) (explaining

elements of negligence claim under Delaware law). Accordingly the District Court

properly granted summary judgment.

      For the foregoing reasons, we will affirm the order of the District Court.




situation; filing claims pursuant to the RFPA in a different court would not have
remedied the problem.
                                            5